Citation Nr: 1807239	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-03 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Management Center in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to death pension.

3. Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from December 1965 to September 1967.  He was the recipient of the Combat Infantryman Badge.  He passed away in March 2012.  The appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) from a March 2013 rating decision by the Department of Veterans Affairs (VA) Milwaukee Pension Management Center in Milwaukee, Wisconsin.

The issue of entitlement to service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The appellant's income exceeds the statutory maximum rate of death pension for a surviving spouse without dependents.

2. At the time of the Veteran's death in March 2012, there were no claims pending for VA compensation benefits.

3. Beneficiary travel reimbursement is not a "periodic monetary benefit" for which  accrued benefits are eligible.

CONCLUSIONS OF LAW

1. The appellant is not entitled to payment of non-service-connected death pension benefits. 38 U.S.C. § 1541 (West 2012); 38 C.F.R. §§ 3.21, 3.23, 3.272 (2017);

2. The criteria for entitlement to accrued benefits are not met. 38 U.S.C. §§ 101, 5121 (2012); 38 C.F.R. § 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Nonservice-Connected Death Pension

The appellant contends she is entitled to VA death pension. 

As the appellant is the surviving spouse of a Veteran who had qualifying wartime service, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.

Death pension benefits may only be paid if the appellant's income is below a certain amount, called the "maximum rate."  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23. This is the amount of pension she would be entitled to if she did not have any income at all.  If the appellant has income but it is less than this maximum amount, this income will be subtracted from the amount of pension she receives.  However, if the appellant's income is higher than the "maximum rate," she is not entitled to any pension. 

The maximum pension rate (MAPR) is published in Appendix B, VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations. 38 C.F.R. §§ 3.21, 3.23. 
In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272. 38  U.S.C.A. § 1503; 38 C.F.R. § 3.271.  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272 .

Unreimbursed medical expenses paid by the appellant are excluded from income, if they exceed 5 percent of the maximum rate. 38 C.F.R. § 3.272(g). In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred. Id.

The applicable maximum rates for a surviving spouse with no dependents are $8,219 in 2012 (medical expenses must exceed 5 percent, $410), $8,359 in 2013 (medical expenses must exceed 5 percent, $417).

After a review of all the evidence, the Board finds the appellant's countable income exceeded applicable maximum rates and is a bar to the receipt of death pension benefits.

As noted above, the Veteran passed away in March 2012.  The appellant filed a claim for death pension that was denied by the AOJ in March 2013 because the appellant had not submitted income reports required to verify her countable income.  The appellant then submitted an April 2013 Eligibility Verification Report, which noted that she received monthly Social Security Administration (SSA) benefits in excess of $1,200.00 per month. She also had an annuity payments and interest in excess of $500, as well as a one-time Social Security Death benefit  of $255.00.  In a December 2013 Statement of the Case, the AOJ calculated that her annual income from all sources was over $15,000.   After taking into account the reported $4,544.55 in funeral/burial expenses (i.e. $5,194.55 minus  $650 awarded in burial benefits by VA), her income for the initial year period was determined to be $11,740.  The appellant has not submitted an account of last expenses paid to further offset this amount, nor has she expressed disagreement with the calculations made by the AOJ.  Thus, the appellant's countable income of $11,740 exceeds the rate of death pension paid to a surviving spouse with no dependents in both 2012 and 2013.  M21-1, Part 1, Appendix B. As such, the appellant is precluded from receiving death pension due to excess income. 

If the appellant's income ever falls below the maximum rate, based on loss of income, unreimbursed medical expenses, or both, she is free to reopen her claim. As it stands now, however, there is no basis on which to grant the appellant's claim for death pension benefits. As can be seen, death pension is designed to provide qualifying low income claimants with a minimum level of income, and the amount is set by law.  38 U.S.C.A. § 1541. The Board is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

II. Accrued Benefits

The appellant contends that she should be entitled to beneficiary travel reimbursement, as an accrued benefit, for the Veteran's past travel to the VA hospital on the basis that he did not learn of travel pay benefits until his last trip to the VA hospital in January 2012.  The appellant indicated that, prior to his death, the Veteran applied for beneficiary travel reimbursement for his last trip to the VA hospital, in January 2012, and received reimbursement one month later.  She now seeks reimbursement for prior trips to VA for medical treatment.  

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . ." 38 U.S.C. § 5121(a) (2012); 38 C.F.R. § 3.1000(a) (2017).

A claim for travel reimbursement is not a claim for "periodic monetary benefits" as contemplated by the statute governing the payment of accrued benefits.   Rather it is a one-time reimbursement available to certain eligible veterans who apply for payment within 30 calendar days after completing the travel, and such travel does not include a special mode of transportation.  38 C.F.R. § 70.20(b).  While the Board recognizes the appellant's frustration in not being told by VA that this benefit may have been available to the Veteran for travel to VA healthcare facilities prior to January 2012, it is not the benefit for which accrued benefit may be awarded.  C.f. Pappalardo v. Brown, 6 Vet App. 63, 65 (1993) (a one-time payment for assistance for specially adapted housing does not qualify as a 'periodic monetary benefit' for purposes of 38 U.S.C. § 5121 and, therefore, is not payable as an accrued benefit); Gillis v. West, 11 Vet. App. 441 (1998) (holding that automobile purchase assistance is not an accrued benefit as a matter of law even when entitlement to the benefit was established prior to a veteran's death).

To the extent VA allows a mileage allowance in computation of unreimbursed medical expenses for veteran pension purposes, the Veteran was not in receipt of nonservice-connected pension at the time of his death. As such, the Veteran was not in receipt of an award that relied on his income, and unreimbursed medical expenses would not result in a potential retroactive award increase.

The Board finds that there were no due and unpaid benefits that the Veteran was entitled to at the time of his death.  While the Veteran was service-connected for posttraumatic stress disorder (PTSD) and entitled to receive monthly benefit payments, there is no indication that they remained unpaid at the time of his death.  

The law is dispositive of the issue on appeal, and the appellant's claim must be denied.  Although the Board sympathizes with the appellant's claim, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.


ORDER

Entitlement to death pension is denied.

Entitlement to accrued benefits is denied.


REMAND

The appellant is seeking to establish service connection for the Veteran's cause of death. Specifically, it is her contention that the colon cancer resulting in his death arose as a result of Agent Orange exposure during active military service. The Veteran, who had confirmed Vietnam service, died in March 2012 and his death certificate listed the cause of death as metastasis and colon cancer. No other significant conditions contributing to death were listed. 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability that either was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1310 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.12(a) (2017); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto. 38 C.F.R. § 3.312(b) (2017). In this matter, the Veteran's lone service- connected disabilities at the time of his death were PTSD and hearing loss.

The Veteran's personnel records reflect he served in the Republic of Vietnam. As such, herbicide agent exposure is presumed. VA treatment records show a diagnosis of colon cancer, as well as progression of metastatic disease to the right lower lung, liver and possibly spleen. See January 2012 VA treatment record. The appellant has stated the Veteran had lung and liver spots that were being watched as potential cancer, but were never biopsied before diagnosis of colon cancer. The appellant has also contended that her husband's unit was in an area with the highest concentration of Agent Orange, many service members in the Veteran's unit have been diagnosed or have passed away from the same disease as the Veteran, and all the veterans she spoke to that were being treated for colon cancer at the VA hospital where her husband was treated served in Vietnam between 1965 and 1967. A VA medical opinion must be provided to address the Veteran's cause of death.

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion from a physician of 
appropriate expertise addressing whether a relationship exists between the Veteran's cause of death and his in-service exposure to herbicide agents during service in Vietnam.  A copy of the claims file should be sent to, and reviewed by the physician.  Upon review of the file, the reviewing physician is asked to respond to each of the following:

a) Is it at least as likely as not (50 percent or greater 
probability) that the Veteran's fatal colon cancer was related to the Veteran's period of service, to specifically include his in-service exposure to herbicide agents in Vietnam?  An opinion supported by a clinical rationale should be provided notwithstanding the fact that colon cancer has not been placed by VA on the list of disabilities presumed to be associated with exposure to herbicide agents.  

b.) Did the Veteran have primary cancer other than colon cancer prior to his death, to include of the lung or the liver?  If so, please identify the cancer.  If not, please comment on the appellant's statement that the Veteran was being monitored for lung and liver spots prior to his diagnosis of colon cancer.  

c.) If the Veteran had a primary cancer other than colon cancer, did such cancer at least as likely as not cause or contribute to the Veteran's death?  

d.) If the answer to question (c) is "yes" for any primary cancer identified, is it at least as likely as not that such cancer was related to the Veteran's in-service exposure to herbicide agents?  

The examiner should provide a complete rationale for his or her conclusions. 

2. After completion of the above development, the appellant's claim should be re-adjudicated. If the appeal remains denied, she and her representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


